For the reasons given in the plaintiff's appeal, the judgment tendered at June Special Term, 1897, by these defendants, ought to have been rendered by his Honor. Judgment was (326) entered against these defendants at the June Term, 1894, of DURHAM, and of course that judgment is not intended to be disturbed by this decision.
Error.
CLARK, J., did not sit on the hearing of these appeals.
Cited: S. c., 124 N.C. 622; S. c., 126 N.C. 284; LeRoy v. Jacobsky,136 N.C. 450; Kelly v. Odum, 139 N.C. 282; Craven v. Munger, 170 N.C. 427.